DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Amendment
 Applicant’s amendment filed 23 March 2022 to claims 9, 16 are acknowledged. However they are not sufficient to overcome the rejection of claims 9-20 under 35 U.S.C. 112. Claim 20 as amended also raises new issue of 35 U.S.C. 112(a) discussed below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of the new grounds of rejection presented in this Office Action. Note applicant argues the claims as amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites “wherein the new base version is associated with least recent update of the namespace” not discussed in the specification as originally filed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 lines 13-14 and last three lines recite “an LBA associated with the read command”. Tt seems that LBAs are associated with a specific NSID, not a read command. Note the read command is directed to a specific NSID.
Claim 9 last three lines merely decrease the specific NSID without any concrete useful result. What does decreasing the NSID version number accomplish?  
Claim 10 merely repeats operations recited in claim 9.
Claim 11-15 do not cure the deficiencies of their parent claim.
Claim 16 line 9 recites “receive a version update for data”. It is not clear what data is updated. Does applicant intend to mean a snapshot version is updated?
Claim 16 last line merely “determine whether the counter exceeds RSN+SUD” without any concrete application. What results from the count being exceeded?
Claim 17 recites “evict one or more snapshots” without showing which one is evicted.
Claim 18 does not further clarify their parent claims.
Claim 19 merely repeats part of claim 16 without further clarification.
Claim 20 recites “wherein the new base version is associated with least recent update of the namespace” not discussed in the specification as originally filed thus it is not clear what the base version encompasses.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greer et al (US 20170344430) of record, provided by the applicant, further in view of Guerra Delgado et al (US 20190311047).
Regarding claim 1, Greer substantially discloses a data storage device (see Figure 1), comprising:
a memory device (Figure 1 item 116); and
a controller coupled to the memory device (Figure 1 item 118), wherein the controller is configured to: receive a write command to a specific namespace, 
determine that the specific namespace is an update of a base version wherein logical block addresses (LBAs) of the base version are stored in a first snapshot of a snapshot management table (see at least 0052-0053, Figure 2), 
allocate a memory block of the memory device and write data to the allocated block (see at least 0053). 
Greer further teaches: update a second snapshot of the snapshot management table management table (see at least 0053: The entry of the L2P table entry for the logical block of the snapshot namespace 204 is then updated (or it could be updated when the physical block is allocated) to map to the physical block that was allocated (e.g., a physical address of the physical block may be written to the table entry)).
The difference is Greer does not specifically show “wherein the second snapshot consists of updated LBAs corresponding to the update”. However it is common practice in the art as shown by Guerra Delgado to only copy the updated LBAs to a second snapshot (see at least 0002: Copy on write (COW) techniques are often used when creating additional snapshots (e.g., the second snapshot), such that nodes (e.g., data blocks) of the first snapshot are only copied to the second snapshot when the nodes are modified (e.g., when a write operation is performed on the node, such as based on an IO operation replayed from the log)).
Since the device of Greer writes data to a newly allocated block to create a second snapshot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only copy LBAs that have changed to the second snapshot as shown by Guerra Delgado in order to save processing time and resource.

Regarding claim 2, Greer further teaches the data storage device of claim 1, wherein the controller includes a snapshot management device (see at least Figure 1 items 120, 124).

Regarding claim 3, Greer further teaches the data storage device of claim 2, wherein the snapshot management device allocates the memory block, updates the snapshot management table, and writes the data to the allocated block (see at least Figure 4).

Regarding claim 4, Greer further teaches the data storage device of claim 1, wherein the data that is written to the allocated block is modified LBAs (see at least 0014:” The snapshot namespace is to include a plurality of logical blocks that map to the logical blocks of the reference namespace. That is, the logical block of the snapshot namespace is associated with data that includes a reference to a corresponding logical block of the reference namespace”)

Regarding claim 5, Greer further teaches or suggests the data storage device of claim 4, wherein base data that is not changed remains in a different namespace (see at least 0055: “The computing host may send a roll back command for the snapshot namespace. The roll back command may specify any suitable information, such as the reference namespace that should serve as the basis for the rollback’).

Regarding claim 6, Greer further teaches or suggests the data storage device of claim 1, wherein the controller is further configured to, upon determining that the specific namespace is an update of the base version, not initialize the base version (see at least 0014: “a namespace stored by storage device 106 is designated as a reference namespace. Data of a reference namespace may provide a basis for an additional namespace’). The base version is met by the reference namespace used to produce an update version. Since the reference namespace provides a basis for another namespace, clearly the reference namespace should not be initialized.

Regarding claim 7, Greer further teaches or suggests the data storage device of claim 1, wherein the controller is further configured to write non-updated data to a different namespace during a namespace eviction process (see at least Figure 3, 0057-0059. Note Greer teaches namespace eviction and writing non-updated data to a different namespace when Greer shows merging a reference namespace with a snapshot namespace and at 0058: “Physical blocks of data mapped to by the reference namespace that were modified in the snapshot namespace (e.g., the physical blocks storing data A and data DD) may be deallocated and/or deleted from memory 116. Similarly, any logical blocks of the reference namespace for which data was deleted in the corresponding snapshot namespace may result in the deletion of the logical blocks (e.g., by marking the logical blocks as empty) in the reference namespace (and may also result in the erasure of the data from memory 116).

Regarding claim 8, Greer further teaches or suggests the data storage device of claim 1, wherein the controller is further configured to update pointers in the snapshot management table to point to the base version (see at least 0046).
Allowable Subject Matter
Claims 9-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112 discussed above and to incorporate subject matter discussed in the specification at least at paragraphs 0036-0038 and 0050-0055. The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or make obvious a storage snapshot management system wherein new namespaces are added every time data is updated, the new namespaces consisting of updated data only. A snapshot of the new namespace indicates which LBAs in the new namespace contain data. When the updated data is to be read, the data storage device reads the updated LBA from the new namespace, and also gathers the non-updated data from the previous namespaces by backtracking version numbers of the snapshots of the namespace from a snapshot management table, as described in the specification paragraphs 0036-0038. When the number of namespaces for the data reaches a predetermined threshold, a predetermined number of namespaces is evicted in the manner described in the specification paragraphs 0050-0055,
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erzra et al (US 20140149698) teach a storage system and a method of identifying delta-data therein between two points-in-time. The method comprises: generating successive snapshots S.sub.i and S.sub.i+1 corresponding to the two points-in-time; upon generating the snapshot S.sub.i+1, searching the cache memory for data blocks associated with snap_version=i, thereby yielding cached delta-metadata; searching the SF mapping data structure for destaged data blocks associated with snap_version=i, thereby yielding destaged delta-metadata; and joining the cached delta-metadata and the destaged delta-metadata, thereby yielding delta-metadata indicative of the delta-data between points-in-time corresponding to the successive snapshots with Snap_ID=i and Snap_ID=i+1. The method operates with no need in copying, destaging to a dedicated location and/or any other special handling of data that needs to be transmitted to the RS system.
Chauhan et al (US 20210042191) teach tree-based snapshots system for recovering or backing up files or directories comprising, at least: generating a tree-based structure, the tree-based structure including a snapshot, the snapshot including: a set of features, each feature corresponding to a feature in at least one of a directory, a file, a collection of files, and a pointer; and a plurality of pointers that, respectively, point to a feature in the set of features; and implementing a system recovery by restoring the full snapshot and applying changes from the respective directories. In some examples, the snapshot is a first snapshot and the tree-based structure includes the first snapshot and a subsequent snapshot, the subsequent snapshot including a pointer that points backwards to at least one feature in the first snapshot.
Chakraborty et al (US 10860427) teach a snapshot operation. FIG. 3 shows a data source 305 (e.g., source volume) which includes a set of blocks 310 in which data may be stored. In a snapshot backup, a region on storage may be set aside for a snapshot 315. Referring now to FIG. 4, when a block on the source is changed, the original data in the block may be copied to the snapshot. For example, in FIG. 4, a fourth block in the source has been changed as indicated by “block 4′” and the original data in the block has been written 420 to the snapshot as indicated by “block 4.” The snapshot can be accessed to provide a view of the system at the time the snapshot was taken. More particularly, in this example, the snapshot may store the original data from the fourth block and include pointers 425 to the unchanged blocks (e.g., first, second, third, and fifth data blocks) on the source. There are many different types of snapshot copying such as copy-on-write (COW), redirect-on-write, clone or split mirror, and others.
Watt (US 20210081284) teaches systems, methods, and computer-readable media for generating and updating a recovery map that includes information that enables a computing device to recover a current state of memory. For example, the systems may iteratively update segments of a memory snapshot based on a recent state of memory corresponding to discrete portions of a memory system. In addition, the systems may discard outdated segments of the memory snapshot in addition to outdated journal updates at incremental checkpoints that facilitate a gradual update process that may significantly reduce recovery time upon experiencing an untimely power loss event. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                    /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        10 June 2022